MEMORANDUM **
Bhag Dulat, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order that affirmed without opinion an immigration judge’s (“IJ”) ruling denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition in part and dismiss it in part.
Substantial evidence supports the IJ’s denial of Dulat’s asylum claim because his testimony was vague, lacking in detail, evasive and not responsive to questions regarding his political activity in India. Cf Jibril v. Gonzales, 423 F.3d 1129, 1137 (9th Cir.2005). Because Dulat did not establish that he is eligible for asylum, he necessarily does not qualify for withholding of removal. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004).
We lack jurisdiction to entertain Dulat’s CAT claim because he did not present it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
*583PETITION DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.